DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group III in the reply filed on 09 July 2021 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 July 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase “ethylene-based polymer comprises a low density polyethylene (LDPE) and a linear low density polyethylene (LLDPE)” renders the claim indefinite because it is unclear how a polymer can include two different polymers.  It appears that these are intended as alternatives.  Therefore, it will be interpreted as “ethylene-based polymer comprises a low density polyethylene (LDPE) or a linear low density polyethylene (LLDPE)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Toro et al. (US 2011/0202029 A1).
Regarding claims 13-16 and 18-21, Toro discloses multilayer film comprising a layer comprising a polyolefin or blend of polyolefins such as LDPE or LLDPE (i.e. first ethylene-based polymer; ethylene/α-olefin copolymer; LDPE) and 1-20 wt% of a compatibilizer that may be a combination of ethylene maleic anhydride/ethylene acrylic acid copolymers (i.e. carboxylic-functionalized ethylene-based polymer; maleic anhydride-grafted ethylene-based polymer) and polyorganosiloxane-polyamide copolymers, polydimethlysiloxane-polyamide compatibilizer is exemplified and would have been obvious to use (i.e. overlapping 0.5 wt% to 5.0 wt% of a polydimethylsiloxane; overlapping 0.1 wt% to 5.0 wt% of the carboxylic-functionalized ethylene-based polymer) ([0015], [0018], [0043]-[0044], [0048]-[0049], [0134]-[0136]), 
Given that the first layer of Toro is identical in structure and composition to the instantly claimed first layer, it is the examiner’s position that it will intrinsically have a coefficient of friction (COF) from 0.01 to less than 0.36.
Regarding claim 15, Toro discloses that the film may comprise a third layer that may comprise an ethylene based compatibilizer (i.e. a third layer in contact with the second layer, the third layer comprising a third ethylene-based polymer) ([0124])
Regarding claim 18, the polyorganosiloxane-polyamide copolymer may have a weight average molecular mass ranging from 1,000 to 500,000 Dalton (i.e. overlapping 30,000 to less than 50,000 g/mol)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toro et al. (US 2011/0202029 A1), as applied to claim 13 above, in view of Brindle, Jr. et al. (US 2016/0046736 A1).
Regarding claim 17, modified Toro discloses all of the claim limitations as set forth above.  Modified Toro does not disclose that the carboxylic-functionalized ethylene-based polymer is maleic-anhydride grafted linear low density polyethylene.
Brindle discloses a linear low density polyethylene grafted with maleic anhydride having good adhesion to a number of surfaces over a wide temperature range (abstract, [0015], [0037]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES C YAGER/           Primary Examiner, Art Unit 1782